Case:19-11402-SDB Doc#:5 Filed:10/24/19 Entered:10/24/19 11:03:16 Page:1 of 7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:

 

 

 

Debtor 4 Jewondo Green
Firel Name Middia Name Last Name
(J Check if this is an amended plan.
Debtor 2
(Spouse, if filing) First Namo Middle Name Last Nama

Case Number 19-1140?
(if knewn)

 

 

 

CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed, R, Bankr, P, 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in licu of the Official Form 113].

1, Notices, Debtor(s) must check one box on each line to state whether or not the plan includes each of the following
items. If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision
will be ineffective if set out in the plan.

(a) This plan: & contains nonstandard provisions. See paragraph 15 below.
LC] does not contain nonstandard provisions,

(b) This plan: f] values the claim(s) that secures collateral. See paragraph 4(f) below.
C1 does not value claim(s) that secures collateral.

(c) This plan: — [ seeks to avoid a lien or security interest, See paragraph 8 below.
- does not seek to avoid a lien or security interest.

2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $712.00 per month for the applicable
commitment period of:

& 60 months: or (If applicable include the following: These plan
payments will change to $ monthly on
Ca minimum of 36 months. See 11 U.S.C. § 1325(b)(4). ,20__.)

(b) The payments under paragraph 2(a) shall be paid:

Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment: F

fd Debtor 1100% O Debtor 2 %

CX Direct to the Trustee for the following reason(s):

C) The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance,
or retirement.
C) The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

(c) Additional Payments of $ (estimated amount) will be made on (anticipated date)

GASB — Form 113 [Rev. 12/1/17] Page 1of5
Case:19-11402-SDB Doc#:5 Filed:10/24/19 Entered:10/24/19 11:03:16 Page:2 of 7

from _ (source, including income tax refunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments, The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be
disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to
postpetition amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit
payments that are to be made by the Trustee which become due after the filing of the petition but before the month of the
first payment designated here will be added to the prepetition arrearage claim,

PAYMENTS TOBE MONTH OF FIRST

PRINCIPAL MADE BY POSTPETITION INITIAL

RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL CYAN) DEBTOR(S)) CREDITOR PAYMENT
Rushmore Loan Mgmt Real estate Y¥ Debtor November 2019 Contract rate

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid
in full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (¥/N) QF ARREARAGE ARREARAGE (if applicable)
Rushmore Loan Mgmt Real estate ¥. 16,431.31 NA
4, Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,500.00.

(c) Priority Claims, Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life
of the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.
CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTERESTRATE MONTHLY PAYMENT

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a

GASB — Form 113 [Rev. 12/1/17] Page 2 of 5
Case:19-11402-SDB Doc#:5 Filed:10/24/19 Entered:10/24/19 11:03:16 Page:3 of 7

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

 

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
Augusta Finance vehicle 3,000.00 5.5% 50,00

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims
partially secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth
below. The unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The
plan shall be served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a

certificate of service.
VALUATION OF
CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTERESTRATE | MONTHLY PAYMENT
First Franklin Personal property/vehicle 1,00 5% 1.00
Conns Personal property 1,000.00 5% 10.00

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
C1 with interest at % per annum or LI without interest:

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims

provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 100 % dividend or a pro rata share of
$ , Whichever is greater.

5. Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERT Y/SERVICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)
Augusta Partners Old rental agreement reject NA NA

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR ESTIMATED ARREARAGE

GASB — Form 113 [Rev. 12/1/17] Page 3 of 5
Case:19-11402-SDB Doc#:5 Filed:10/24/19 Entered:10/24/19 11:03:16 Page:4 of 7

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments
pursuant to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: 0 Direct to the Creditor; or O To the
Trustee.

CREDITOR ADEQUATE OR LEASE PAYMENT
7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of

such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

CLAIMANT ADDRESS
&. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the

following creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan
shall be served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a
certificate of service.

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
First Franklin HHG
9, Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent

shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11
U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects.
Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in
paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order
confirming this plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPT LLATERAL AMOUNT OF TISFIED

GASB — Form 113 [Rev. 12/1/17] Page 4o0f5
Case:19-11402-SDB Doc#:5 Filed:10/24/19 Entered:10/24/19 11:03:16 Page:5 of 7

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13
plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the
Debtor(s) seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to
avoid a security interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan
on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014,

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in

this plan are void.

Any secured tax claims shall be paid at prime plus 3% interest or proof of claim rate; whichever is lower

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15,

Dated: jo | 2u\ 9 _LecteiiDl Ger

Debior 1

 

Debtor 2

s/Angela McElroy-Magruder
Attorney for the Debtor(s)

GASB — Form 113 [Rev, 12/1/17] Page 5of5
Case:19-11402-SDB Doc#:5 Filed:10/24/19 Entered:10/24/19 11:03:16 Page:6 of 7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: )
Jewondo Green )

Ch 13 Case No. 19-11402

DEBTOR (S) )

CERTIFICATE OF SERVICE

[hereby certify that I have served a copy of the within and foregoing Chapter 13 Plan and
Motion by placing same in the United States mail with proper postage affixed thereon to insure
delivery, addressed as follows:

SEE ATTACHED MATRIX

I hereby certify that the following insured depository institutions were served by Certified Mail
addressed to the officer of the institution:

NA

In hereby certify that the following parties and counsel were served electronically through the
Notice of Electronic Filing (NEF) at the following address:

Huon Le
notices(@chp | 3aug.org

Office of the U.S. Trustee
Ustpregion2 | sv.ecti@usdoj.cov

This 24th day of October, 2019.
S/ Angela McElroy-Magruder
Angela McElroy-Magruder
Georgia Bar # 113625
Attorney for Debtor

Angela McElroy-Magruder

Claeys, McElroy-Magruder & Kitchens
512 Telfair Street

Augusta, Georgia 30901

(706) 724-6000
abel Matrix for local notici Augusta Partner: ¢C dan .
133-1 Case:19-11402-SDB Doc#:Sesmlectgeg4/19 Entered:10/24/19 11 Ee ick Gad lade

vase 19-11402-spB Ste 140 PO Box 2356

iouthern District of Georgia Augusta, GA 30909-6646 Baaumont, TX 77704-2356

wgusta

thu Oct 24 10:42:29 EDT 2019

iredit One Bank First Franklin First Premier

‘0 Box 98873 Attn: Servicing Agent/Officer 3820 N Louise Avenue

as Vegas, Nevada 89193-8873 1215 N Liberty Street Sioux Falls, South Dakota 57107-0145

Waynesboro, Ga 30830-3402

'p)GEORGIA DEPARTMENT OF REVENUE Jewondo Green Huon Le
‘OMPLIANCE DIVISION 5005 Reynolds Way P.O. Box 2127
RCS BANKRUPTCY Grovatown, GA 30813-1246 Augusta, GA 30903-2127

800 CENTURY BLVD NE SUITE 9100
iTLANTA GA 30345-3202

ingala McElroy-Magrudar North Augusta Finance Office of the U. §. Trustee
‘laeys, McElroy-Magruder & Kitchens 401 W Martintown Road Johngon Square Business Center
12 Telfair Streat N Augusta, SC 29841-3186 2 East Bryan Street, Ste 725
wugusta, GA 30901-2310 | Savannah, GA 31401-2638
‘ushmore Loan Mgmt

'O Box 814529
lallas, TX 75381-4529

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by aaid entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

iA Dept of Revenue
800 Century Blvd NE, Ste 9100
itlanta, Georgia 30345

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

'd)Augusta Partners End of Label Matrix
1633 Wheeler Road Mailable recipients 12
ite 140 Bypassed recipients 1

mgusta, Ga 30909-6646 Total 13
